Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The allowability of method claims indicated in the last office action is withdrawn due to new ground of rejection.

				   SPECIFICATION OBJECTION	
	The recited reference to “Claim 1” and “Claim 12” in line 10 at page of specification would be improper since the specification should not refer to particular claim number.  Further, the claim 1 is amended considerably and the claim 12 was cancelled.  Thus, a proper amendment would be needed.

     REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 26-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bolton et al. (US 2,325,586).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that all commercially available poly(alkylene)guanidines chloride prepared by conventional methods did not represent approximately homogeneous products and had a high proportion (typically at least 20%) of branched poly(alkyleneguanidine) isomers.  
Applicant asserts that example III of Bolton et al. would not yield the claimed product since Bolton et al. do not teach removable of the ammonia formed.
But, a statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
Further, an invention in a product-by-process is a product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.  Thus, the method of claim 1 would have little probative value.
Again, Bolton et al. teach a particular reaction scheme in example III yielding a molecular weight of about 722 and 83% of the calculated amount of ammonia trapped in a cold trap.  The cold trapped ammonia would not be expected to affect the reaction of 
Thus, a burden is on applicant to show that the example III would yield branched isomer byproducts higher than the recited amount.  
 Again, since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example III of Bolton et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).

Claims 26-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang et al. (Synthesis and antimicrobial activity of polymeric guanidine and biguanidine sa,ts, Polymer 40 (1999) 6189-6198).
Zhang et al. teach polyhexamethylene guanidinium hydrochloride (PHGC) obtained by a melt of monomers (see 3.1 Synthesis at page 6191) having Mn of 1275-3520 in table 1 and Scheme 1.  Zhang et al. teach that the structure of the resultant polymer coincident with the theoretic structure in 4. Conclusions and the Scheme 1 shows a linear structure.
The only difference between the instant claim 1 and those Zhang et al. would be utilization of a vacuum for (partial or complete) removing NH3 during the step b), but an invention in a product-by-process is a product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.   Thus, the method of claim 1 would have little probative 
Thus, the instant invention lacks novelty.

Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by  RU2489542 (C1).
	RU teaches a method of producing polyhexamethylene guanidinium chloride obtained by a crystalline guanidinium chloride smoothly introduced (i.e., the instant step b) reciting portion-wise addition, see middle of page 2 of English translation in which “gradual addition is taught) into a melt of hexamethylenediamine preheated to a temperature of 90-120oC with a molar ratio of (1-1.5):1, followed by stirring, after which the reaction is held for 4 hours at a temperature of 120oC and further reaction durations at different temperature as well as vacuum and cooing in abstract as well as in Examples taught at pages 2-3.  RU further teaches that the obtained polymer would have reduced toxicity and sufficient purity without washing steps.
The output PGMG-GC is taught as 96.9-97.2% at bottom of page 3 would meet the recited amount of branched isomer byproducts inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the examples RU.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).
The only difference between the instant claim 1 and those of RU would be utilization of a vacuum for (partial or complete) removing NH3 during the step b), but an invention in a product-by-process is a product, not a process. See In re Brown, 459 F2d In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113. 
Further, the original claim 1 from which claim 26 depended did not recite now amended use of the vacuum during the step b).
Thus, the instant invention lacks novelty.

	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Wei et al. (Condensation between guanidine hydrochloride and diamine/multi-amine and its influence on the structures and antibacterial activity of oligoguanidines, e-Polymers 2012, no. 072). 
	Wei et al. teach polyhexamethylene guanidinium chloride (PHMG-1) having a liner fraction of 88% (components A+B+C, see Fig.2) in Table 2.
	Thus, the instant invention lacks novelty.

Claims 1, 14-18, 20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over RU2489542 (C1) in view of Wei et al. (Condensation between guanidine hydrochloride and diamine/multi-amine and its influence on the structures and antibacterial activity of oligoguanidines, e-Polymers 2012, no. 072) and Zhang et al. (Synthesis and antimicrobial activity of polymeric guanidine and biguanidine salts, Polymer 40 (1999) 6189-6198).
The instant claim 1 further recites utilization of vacuum in order to remove by-product ammonia resulting higher % of a linear structure during a step b) over RU.

Zhang et al teach that an end of a formation of a by-product NH3 would be an indication that a reaction of guanidine hydrochloride and hexamethylenediamine is finished at bottom of a left column of page 6189 in which further polymerization is taught.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the vacuum taught by Wei et al. in the reaction of RU since advantages of using the vacuum are well-known as taught by Wei et al. and Zhang et al and since such removal of the by-product NH3 by the vacuum would permit one to recognize the end of the reaction of guanidine hydrochloride and hexamethylenediamine and thus to allow further polymerization and further utilization of the decamethylenediamine taught by Wei et al. in RU as the diamine would be obvious absent showing otherwise.
	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  
oC of claim 18 over 90-120oC of RU, the hexamethylenediamine is known to have a melting point of 39-42oC and thus utilization of the 60-80oC for melting the hexamethylenediamine iin RU would be obvious. 
	Further as to molecular weights of claims 29 and 30, the molecular weights would be dependent on a degree of polymerization inherently and thus a production of the recited molecular weights from RU would be obvious since such molecular weights are known as taught by Zhang et al.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Also, the recited other temperature and a duration of reactions not exclusively taught by the cited references would be obvious and see the above In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over RU2489542 (C1) in view of Wei et al. (Condensation between guanidine hydrochloride and diamine/multi-amine and its influence on the structures and antibacterial activity of oligoguanidines, e-Polymers 2012, no. 072) and Zhang et al. (Synthesis and antimicrobial activity of polymeric guanidine and biguanidine salts, Polymer 40 (1999) 6189-6198) as applied to claims 1, 14-18, 20 and 22-30 above, and further in view of CN 101173941 A.
As to pressure of the vacuum of claim 20:

	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known vacuum degree taught by CN during the reaction of guanidine hydrochloride and hexamethylenediamine taught by RU,  Wei et al. and Zhang et al. thereof absent showing otherwise.
	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is  questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 10, 2022                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762